DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 to the method in the reply filed on 11/17/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (WO 2017200401).
Note:  Pre Grant Publication US 2019/0176273 A1 of the application of Srinivasan et al. has been used as a convenient US disclosure of the invention described in WO 2017200401.  References to paragraphs and item numbers below are in reference to the US publication.
Claims 1-9 and 12:  Srinivasan et al. discloses a method of repairing a CMC shroud for a gas turbine engine (Para [0017], [0019], [0028], and [0033]).  The method of Srinivasan et al. includes removing a defect by machining a groove in the shroud (Figures 1, 3, and 5), preparing a repair preform that is non-reactive with CMC at temperatures of 1500°F or below, such as nickel alloy or stainless steel, (Para [0028]), and mechanically attaching the preform by  welding or other mechanical methods (Para [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2017200401) in view Roberts, Jr. et al. (Pre Grant Publication US 2015/0345308 A1).
Claims 10, 11, and 13:  As addressed above Srinivasan et al. discloses that the preform is formed of a nickel alloy or stainless steel, however Srinivasan et al. fails to disclose that the CMC is silicone carbide reinforced silicone carbide, SiC/SiC.
	However Roberts, Jr. et al. teaches that turbine engine shrouds are known in the art to be formed of SiC/SiC.
	Therefore it would have been obvious to one of ordinary skill in the art to try and repair a shroud formed of SiC/SiC as opposed to the CMC of Srinivasan et al. using the method of Srinivasan et al., because it is prima facie obvious to use a known technique to improve similar methods in the same way (MPEP 2143(C)).
	In the instant case since Srinivasan et al. discloses that it is possible to repair a CMC turbine shrouds using a metal preform and Roberts, Jr. et al. teaches that turbine shrouds are known to be formed of SiC/SiC there would have been a reasonable expectation for success in attempting to repair a SiC/SiC shroud using the technique of Srinivasan et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726